Church, J.
We waive the consideration of several questions, which have been discussed upon this hearing. The decision of them has become unnecessary, by reason of the opinion we have formed upon the leading point in the case.
*515The Norwich Falls Society is an ecclesiastical corporation, formed by the voluntary association of individuals, on the 4th day of November, 1826; and was then legally organized, by the choice of officers.
Whether the plaintiff was a member of this society, when this debt was created, and the suit for its collection commenced, we need not determine. For the purposes of this case, it may be assumed to be true, as the defendants claim. If it be so, then arises the question, whether the Jewett City Bank can enforce the collection of the note it holds against the Norwich Falls Society, by levying an execution against the corporation, upon the private property of the plaintiff, one of its members?
In the case of Beardsley v. Smith, ante, 368, we held, in conformity with the immemorial usage in this state, sanctioned by a long course of judicial recognition, as well as decisions, that the inhabitants of towns and other local political communities, known as quasi corporations, were liable as parties to suits against such corporations, and that their individual estate could be taken in execution for the satisfaction of corporate debts. The defendant now claims the application of that decision and principle to the present case. We repeat here, what we said there: “The law, as it is, and as we find it, must be our rule of decision.” Neither in this country, nor in England, has it ever been supposed, that the private property of the members of private voluntary corporations could be taken to satisfy a debt of the corporation, unless it be so subjected by the provisions of its charter. On the contrary, a different doctrine has been every where established. The Norwich Falls Society is a corporation of this character, and, in its essential features, is entirely unlike a municipal association, created by the legislature for political objects, with defined territorial limits, and embracing as members all persons within its boundaries. It more nearly resembles, and falls under the law applicable to, incorporated academies, colleges, and other literary institutions. And although this society is without a special charter, it was essentially incorporated, by virtue of the 13th section of the statute relating to religious societies and congregations.
During the early history of the state, and before the adoption of our present constitution, all ecclesiastical societies *516having territorial limits, were considered to be, and in fact were, municipal and public corporations. Indeed, they were originally co-extensive and identical with the several towns. And when, in many instances, they became separate communities, they still retained their public and political character. To support and maintain religious instruction and worship, through the agency of these societies, was a public duty, enjoined by law; as much so, as to promote education, by means of common schools; or to support the poor, and maintain roads and bridges, through the agency of towns. And every individual residing within the limits of any such society, was considered by the law as much a member of it, as each resident of a town was deemed its inhabitant, except only in cases where individuals, by special legal indulgence, were excused from taxation for the religious objects of the society. In later times, and since the constitution of the state has been adopted, a different state of things, in this respect, has existed. The law, now, makes no compulsory provision for the support of ecclesiastical institutions. “The exercise and enjoyment of religious profession and worship shall be forever free.” “No person shall by law be compelled to join, or support, or be classed with, or associated to, any congregation, church or religious association.” This is the language of the constitution. And of course, no person can now become a member of a religious society, until, by his voluntary act, he has united with it. How far these constitutional principles break in upon the former located ecclesiastical societies, existing under the old institutions, we need not determine. But certain it is, that a corporation, constituted in modern times, by voluntary association, under our present laws, is a private, and not a municipal or quasi corporation. Such an association was The Norwich Falls Society. Societies like this, unlike towns, cities and school districts, are not by law compelled to assume duties, incur liabilities and contract debts. The difference between them and quasi corporations, is, in this and many other respects, essential and clear; and therefore, we cannot, in the absence of all usage, analogy and authority, apply the remedy given by the law to the creditors of towns, &c., so as, in the same manner, to subject the persons or estate of the members of private and voluntary incorporated companies, to responsibility for corporate debts.
*517We shall therefore advise, that the prayer of this bill be granted, and that The Thames Bank be enjoined against any further proceedings against the property of the plaintiff for the collection of this debt.
In this opinion the other Judges concurred, except Waite, J., who gave no opinion, being a stockholder of The Thames Bank.
Decree for plaintiff.